DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, 19 in the reply filed on 1/5/21 is acknowledged.  Thus, claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract should have been updated to reflect method invention
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-16, 19 are objected to because of the following informalities: 
many terms, phrases are unclear and confusing the following are examples:
”A method for the placement of electronic components (192)-on a carrier (150, 250, 350, 450) by means of a placement machine (500), in particular for the placement of unhoused, electronic components (192) on the carrier (150, 250, 350; 450) for the purposes of producing housed electronic components, the procedure comprising:” (in the preamble of claim 1) is unclear and confusing the use of:

Providing the placement machine including a placement head configured to place the electronic components on the carrier “--.
Claim 19 directed to an invention other than the elected one should be rewritten to reflect the method invention as elected.
Claims 2-16 are also objected to as depend on the objected independent claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims directed to method for placing component on a carrier substrate by an associated placement machine (as clearly define in the preamble of claim 1).   Since the method operatively utilized with the placement machine, therefore, prior to the positioning step (of claim 1, line 5), therefore, it is suggested that the preamble should be clearly define as follow:

Providing the placement machine includes a placement head, an optical detection camera and a second optical detection camera , and a first spatial location and second spatial  location configured to hold the carrier “--.
“the placement of electronic components” (claim 1, line 1-2) lacks antecedent basis.
“the placement of unhouse , electronic components”(claim 1, lines 3) lacks proper antecedent basis 
“positioning of the carrier”(claim 1, lines 5) should be changed to:-- positioning the carrier”--.
“such that components” (claim 1, line 6, and line 13) is unclear as to whether or not this directed to” electronic components” of claim 1, line 3.  If they are then the use of:-- “such that the electronic components”--.
“placement, by means of the placement head, of a multitude of marker components (190, 390) on the carrier in an overlap area of the carrier”(claim 1, line 8-10) should be updated to: -- “ placing a multitude of marker components on the carrier in an overlap area of the carrier by the placement head” --, as so to clarify the placing of marker configured to placement of the electronic components. 
“the marker components” (claim 1, line 14) lacks proper antecedent basis.   Above should be updated to:--the multitude of marker component”--, to reflect that as previous cited in claim 1, line 8.
“second optical detection by means of the camera of the marker components placed in the overlap area”(claim 1, line 16-17) is unclear and confusing, the use of:--“detecting the multitude marker components placed in the overlap area  by a second optical camera of the placement machine”--. 	Furthermore, the recites “second optical detection by means of the camera” (claim 1, line 16 similar to this occurrence in line 20-21 of claim 1) is confusing since there is lacking of “first optical detection step ” prior to this.  

“of the carrier” (claim 2, line 2) should be changed to:--“the carrier”--.
“the first position” (claim 3, line 2); “the spatial locations”(claim 3, line 3); “the placement positions”(claim 3, line 3-4); “the  result of”(claim 3, line 4-5) lack proper antecedent basis for these.
The alternative term such as “or” and “and/or” (see claim 4, lines 2, 4, 5) which is confusing since it is not known exactly what process Applicant intent to obtain.  Please be more specific to a single process rather than the alternative as noted above.
Claims 8-10 directed to structural elements rather than the method limitations, since scope of claim directed to “a method” as clearly indicated in the preamble of claim 1.  
Whether “at least one maker component “(claims 13-14, line 4, claim 16, line 2 and appear on other places of the dependent claims) is unclear and confusing in that it is not known if this directed to at least one of the “electronic components“ as previous cited in preamble of claim 1.  
Claim 19 appear to be improper format since elected invention directed to method invention as clearly indicated in claims 1-16 (elected) and claim 19 directed to “a computer program” which made scope of the claim unclear.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 19  as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Haji et al (6792676) in view of Pruefer (6516514).
Haji et al discloses the claimed method for the placement of electronic components on a carrier by means of a placement machine, in particular for the placement of unhoused, electronic components on the carrier for the purposes of producing housed electronic components, the procedure comprising:
positioning of the carrier 12 in a first spatial location within the placement machine, such that components in a first section of the carrier are placeable by a placement head  of the placement machine (see Fig. 4B);
placement, by means of the placement head 7/8, of a multitude of marker components 14a on the carrier in an overlap area of the carrier 12 (see 4B);
transferring of the carrier along a transport direction into a second spatial location within the placement machine, wherein the second spatial location is selected such that components in a second section of the carrier are placeable by the placement head and that the marker components, 390) placed in the overlap area, are optically detectable by a camera;
second optical detection by means of the camera 9/11 of the marker components placed in the overlap area (see Fig. 3 for process associated with  optical camera); and
equipping of the carrier 12 with a multitude of components 14a at predefined placement positions within the second section, wherein the spatial locations of the placement positions on the carrier depend at least on the result of the second optical detection of the placed marker components (see Figs. 2, where the 14a represent the claimed components).
If it is argued that the Haji et al do not teach the claimed “equipping of the carrier 12 with a multitude of components 14a at predefined placement positions within the second section, wherein the spatial locations of the placement positions on the carrier depend at least on the result of the second 
As applied to claim 19 as same as rationale rejection above, refer to Fig. 3, reference to 20-22 for the teaching of product (computer program product associated with the process).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt